Motion Granted; Abatement Order filed August 14, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00708-CV
                                   ____________

                          FORUM US, INC., Appellant

                                        V.

JEFFREY MUSSELWHITE, AUDIE ROMERO, ANTELOPE OIL TOOL &
         MFG. CO., LLC, INTERVALE CAPITAL, LLC, HKM
          CONSULTING, LLC AND WEARSOX, L.P., Appellee


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-60075

                            ABATEMENT ORDER

      This is an appeal in which both parties have filed notices of appeal. The brief
for appellant Forum US was filed May 18, 2018. The opening brief of appellees
Jeffrey Musselwhite, Audie Romero, Antelope Oil Tool & Mfg. Co., LLC, Intervale
Capital, LLC, HKM Consulting, LLC and WearSox, L.P., was originally due June
13, 2018. On August 9, 2018, appellees filed a third motion to extend time to file
their opening brief, requesting an additional 30 days. Appellees’ motion is granted,
and we issue the following order.

      To facilitate the submission of this double appeal, the appeal is abated for all
purposes except the filing of the parties’ briefs. Appellees’ opening brief is due on
or before September 12, 2018. The appeal will be reinstated on this court’s active
docket when full briefing is complete. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the appeal
on its own motion.



                                        PER CURIAM